Exhibit 10.22

2005 EQUITY INCENTIVE PLAN

OF

INSTEEL INDUSTRIES, INC.

(As amended by the Board of Directors on September 18, 2007 and August 12, 2008,
and as

further amended pursuant the terms of the attached 2011 Declaration of
Amendment)



--------------------------------------------------------------------------------

2005 EQUITY INCENTIVE PLAN OF

INSTEEL INDUSTRIES, INC.

1. Purpose.

The purpose of the 2005 Equity Incentive Plan of Insteel Industries, Inc. (the
“Plan”) is to encourage and enable selected key employees and non-employee
directors of Insteel Industries, Inc. (the “Corporation”) to acquire or to
increase their holdings of common stock of the Corporation (the “Common Stock”)
in order to promote a closer identification of their interests with those of the
Corporation and its shareholders, thereby further stimulating their efforts to
enhance the return on capital generated by the Corporation and the creation of
value for its shareholders. This purpose will be carried out through the
granting of stock options, restricted stock, restricted stock units and
performance awards on the terms set forth herein.

2. Certain Definitions.

For purposes of the Plan, the following terms shall have the meanings indicated:

(a) “Award” means an Option, Restricted Stock, Restricted Stock Unit or
Performance Award granted under this Plan.

(b) “Award Agreement” means a written or electronic agreement executed on behalf
of the Corporation by the Chief Executive Officer (or another officer designated
by the Administrator) and delivered to the Participant and containing terms and
provisions of Awards, consistent with the Plan, as the Administrator may
approve. Such agreement may, but is not required to be, executed by the
Participant.

(c) “Cause” means (W) termination of Participant’s employment for “cause” in
accordance with the Corporation’s or a Related Corporation’s written policies or
pursuant to the definition of “cause” as indicated in any agreement Participant
may have with the Corporation or any Related Corporation; (X) dishonesty or
conviction of a crime which brings the Participant into disrepute or is likely
to have a material detrimental impact on the business operations of the
Corporation or any Related Corporation; (Y) failure to perform his or her duties
to the satisfaction of the Corporation after written notice; or (Z) engaging in
conduct that could be materially damaging to the Corporation without a
reasonable good faith belief that such conduct was in the best interest of the
Corporation or Related Corporation. The determination of “Cause” shall be made
by the Administrator and its determination shall be final and conclusive.

(d) A “Change of Control” shall be deemed to have occurred on the earliest of
the following dates:

(i) The date any entity or person shall have become the beneficial owner of, or
shall have obtained voting control over, twenty percent (20%) or more of the
outstanding Common Stock of the Corporation.

(ii) The date (A) the Corporation consummates a merger or consolidation with or
into another corporation, or any other transaction pursuant to which any shares
of Common Stock of the Corporation are converted into cash, securities or other
property of



--------------------------------------------------------------------------------

another corporation or entity, other than a merger, consolidation or other
transaction in which holders of Common Stock immediately prior to the merger,
consolidation or other transaction have substantially the same proportionate
ownership of common stock or ownership interests of the surviving corporation or
entity immediately after the merger, consolidation or other transaction, or
(B) there is a sale or other disposition of all or substantially all the assets
of the Corporation other than to a corporation or other entity in which holders
of Common Stock of the Corporation immediately prior to the sale or other
disposition have substantially the same proportionate ownership of stock or
ownership interests of the surviving corporation or other entity immediately
after the sale or other disposition or (C) there is a complete liquidation or
dissolution of the Corporation; or

(iii) The date there shall have been a change in a majority of the Board of
Directors of the Corporation within a 12-month period unless the nomination for
election by the Corporation’s shareholders of each new director was approved by
the vote of two-thirds of the directors then still in office that were in office
at the beginning of the 12-month period.

(For purposes herein, the term “person” shall mean any individual, corporation,
partnership, group, association or other person, as such term is defined in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than the
Corporation, a subsidiary of the Corporation or any employee benefit plan(s)
sponsored or maintained by the Corporation or any subsidiary thereof, and the
term “beneficial owner” shall have the meaning given the term in Rule 13d-3
under the Exchange Act.)

(e) “Code” means the Internal Revenue Code of 1986, as amended or recodified
from time to time, and any successor thereto.

(f) “Committee” means the Executive Compensation Committee of the Board of
Directors or any other standing or special committee that may be established and
appointed by the Board of Directors for the purpose of administering this Plan
and performing such other duties as are contemplated to be performed by the
Committee as herein provided. The Committee shall be composed of not less than
three directors, all of whom are “non-employee directors” (within the meaning of
Rule 16b-3 of the Act), “outside directors” (within the meaning of
Section 162(m) of the Code) and “independent” directors (within the meaning of
the applicable stock exchange listing standards on which shares of the Common
Stock are traded).

(g) “Common Stock” means the Common Stock, no par value, of the Corporation.

(h) “Covered Employee” means any individual who, on the last day of the taxable
year, is the principal chief executive officer of the Corporation or is acting
in such capacity, or is among the three highest paid compensated officers (other
than the principal chief executive officer or the principal financial officer)
or such other individuals as may be treated as “covered employees” pursuant to
Section 162(m) of the Code.

(i) “Date of Grant” shall mean the date that the Administrator acts to grant an
Award, or on any later date specified by the Administrator as the effective date
of the Award.

 

2



--------------------------------------------------------------------------------

(j) “Disability” shall mean the inability of the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death, or which has lasted
or can be expected to last for a continuous period of not less than twelve
months, within the meaning of Section 22(e)(3) of the Code. The Administrator
shall determine whether a Participant is disabled within the meaning of the
Plan.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as in effect from
time to time.

(l) “Fair Market Value” with respect to a share of the Common Stock shall be
established in good faith by the Administrator and, except as may otherwise be
determined by the Administrator, the fair market value shall be determined in
accordance with the following provisions: (A) if the shares of Common Stock are
listed for trading on the New York Stock Exchange, the American Stock Exchange
or the NASDAQ Stock Market, LLC (“NASDAQ Stock Market”), the fair market value
shall be the closing sales price per share of the shares on the New York Stock
Exchange, the American Stock Exchange or the NASDAQ Stock Market (as applicable)
on the date the Award is granted or otherwise being valued, or, if there is no
transaction on such date, then on the trading date nearest preceding the date
the Award is granted or otherwise being valued for which closing price
information is available, and, provided further, if the shares are not listed
for trading on the New York Stock Exchange, the American Stock Exchange or the
NASDAQ Stock Market, the fair market value shall be the average between the
highest bid and lowest asked prices for such stock on the date the Award is
granted or otherwise being valued as reported on the Nasdaq OTC Bulletin Board
Service or by the National Quotation Bureau, Incorporated or a comparable
service; or (B) if the shares of Common Stock are not listed or reported in any
of the foregoing, then the fair market value shall be determined by the
Administrator in accordance with the applicable provisions of Section 20.2031-2
of the Federal Estate Tax Regulations, or in any other manner consistent with
the Code and accompanying regulations.

(m) “Incentive Stock Option” means an option to purchase Common Stock which
qualifies as an incentive stock option under Section 422 of the Code and which
is designated by the Administrator to be an Incentive Stock Option.

(n) “Nonqualified Stock Option” means an option to purchase Common Stock which
is designated as such or which does not qualify as an Incentive Stock Option.

(o) “Option” means either an Incentive Stock Option or a Nonqualified Stock
Option granted under Section 8 of the Plan.

(p) “Option Price” means the purchase price per share of Common Stock payable on
exercise of an Option.

(q) “Parent” or “parent corporation” means any corporation (other than the
Corporation) in an unbroken chain of corporations ending with the Corporation
if, at the time as of which a determination is being made, each corporation
other than the Corporation owns stock possessing fifty percent or more of the
total combined voting power of all classes of stock in another corporation in
the chain.

 

3



--------------------------------------------------------------------------------

(r) “Participant” means an eligible person under Section 7 of the Plan who is
selected by the Administrator to receive an Award under this Plan.

(s) “Performance Award” means a contractual right awarded pursuant to Section 10
of this Plan to receive a share of Common Stock (or its value in cash) or a
cash-denominated award which are forfeitable by the Participant until the
achievement of pre-established performance objectives over a performance period.

(t) “Plan” means this 2005 Equity Incentive Plan of Insteel Industries, Inc., as
contained herein and any amendments hereto or restatements hereof.

(u) “Related Corporation” means any parent or subsidiary of the Corporation.

(v) “Restricted Stock” means an award of shares of Common Stock made pursuant to
Section 9 of this Plan that is nontransferable and forfeitable by the
Participant until the completion of a specified period of future service, the
achievement of pre-established performance objectives or until otherwise
determined by the Administrator.

(w) “Restricted Stock Unit” means a contractual right awarded pursuant to
Section 9 of this Plan to receive a share of Common Stock (or its value in cash)
that is forfeitable by the Participant until the completion of a specified
period of future service, the achievement of pre-established performance
objectives or until otherwise determined by the Administrator.

(x) “Rule 16b-3” means Rule 16b-3 under Section 16 of the Act (or any successor
rule to the same effect) as in effect from time to time.

(y) “Securities Act” means the Securities Act of 1933, as in effect from time to
time.

(z) “Subsidiary” or “subsidiary corporation” means any corporation (other than
the Corporation) in an unbroken chain of corporations beginning with the
Corporation if, at the time as of which a determination is being made, each
corporation other than the last corporation in the unbroken chain owns stock
possessing fifty percent or more of the total combined voting power of all
classes of stock in another corporation in the chain.

3. Administration of the Plan.

(a) The Plan shall be administered by the Committee. To the extent permitted by
law, the Committee may delegate to one or more executive officers of the Company
the power to make Awards to Participants, other than to any non-employee
director or any officer under Section 16 of the Act or a Covered Employee if the
Award is intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, provided that when so delegating, the
Committee shall fix the aggregate maximum amount of such Awards and the maximum
Award for any one Participant that may be awarded by such delegate(s). For the
purposes herein, the term “Administrator” shall refer to the Committee and its
delegates.

 

4



--------------------------------------------------------------------------------

(b) Any action of the Administrator may be taken by a written instrument signed
by all of the members of the Administrator and any action so taken by written
consent shall be as fully effective as if it had been taken by a majority of the
members at a meeting duly held and called. Subject to the provisions of the
Plan, the Administrator shall have full and final authority, in its discretion,
to take any action with respect to the Plan including, without limitation, the
following: (i) to determine the individuals to receive Awards, the nature of
each Option as an Incentive Stock Option or a Nonqualified Stock Option, the
times when Awards shall be granted, the number of shares to be subject to each
Award, the Option Price (determined in accordance with Section 8), the Option
Period (determined in accordance with Section 8), the time or times when each
Award shall vest and be exercisable or payable, and all related terms
conditions, restrictions and limitations; (ii) to prescribe the form or forms of
any Award Agreements; (iii) to establish, amend and rescind rules and
regulations for the administration of the Plan; and (iv) to construe and
interpret the Plan, the rules and regulations, and the Award Agreements, and to
make all other determinations deemed necessary or advisable for administering
the Plan. The Administrator also shall have authority, in its discretion, to
accelerate the date that any Award which was not otherwise exercisable, vested
or payable shall become exercisable, vested or payable in whole or in part
without any obligation to accelerate such date with respect to any other Award
granted to any recipient. The express grant in this Plan of any specific power
to the Administrator shall not be construed as limiting any power or authority
of the Administrator. Any decision made, or action taken, by the Administrator
shall be final and conclusive. The members of the Administrator shall not be
liable for any act done in good faith with respect to this Plan or any Award
Agreement. All expenses of administering this Plan shall be borne by the
Corporation.

(c) The Corporation shall indemnify and hold harmless each person who is or
shall have been a member of the Administrator, acting as such, or any delegate
of such, against and from any cost, liability, loss or expense, that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any action, claim, suit, or other proceeding to which such person
may be a party or in which such person may be involved by reason of any action
taken or not taken under the Plan or against and from any and all amounts paid
by such person in settlement thereof, with the Corporation’s approval, or paid
by such person in satisfaction of any judgment in such action, suit or
proceeding against such person, provided he or she shall give the Corporation
the opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle or defend it on his or her own behalf.
Notwithstanding the foregoing, the Corporation shall not indemnify or hold
harmless any such person if (i) applicable law or the Corporation’s Articles of
Incorporation or Bylaws prohibit such indemnification or (ii) such persons did
not act in good faith or in a manner that such person believed to be consistent
with the Plan or (iii) such person’s conduct constituted gross negligence or
willful misconduct. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or Bylaws, as a matter of
law or otherwise, or under any other power that the Corporation may have to
indemnify such person or hold him or her harmless. The provisions of the
foregoing indemnity shall survive indefinitely the term of this Plan.

4. Effective Date; Term of the Plan.

The effective date of the Plan shall be February 15, 2005. Awards may be granted
under the Plan on or after the effective date, but not after the tenth
anniversary of the effective date. However, this Plan, and any Awards granted
hereunder, shall not be effective unless the Plan is approved by the
Corporation’s shareholders within one year after the adoption of the Plan.

 

5



--------------------------------------------------------------------------------

5. Shares of Common Stock Subject to the Plan.

The number of shares of Common Stock that may be issued pursuant to Awards shall
not exceed in the aggregate 885,000 shares of authorized but unissued Common
Stock. The Corporation hereby reserves sufficient authorized shares to provide
for the exercise or settlement of such Awards. The following rules shall apply
for purposes of the determination of the number of shares available for grant
under the Plan:

(a) Any shares of Common Stock which are subject to Awards under this Plan that
are terminated unexercised, forfeited or surrendered or that expire for any
reason (including, but not limited to, shares of Common Stock tendered to
exercise outstanding Options or shares tendered or withheld for taxes under any
Award under this Plan) shall again be available for issuance under the Plan,
provided that such shares may only be used in respect of Awards of the same or a
substantially similar type (i.e., shares related to forfeited Options may be
used to grant new Options, forfeited Restricted Stock may be used to grant new
Restricted Stock, Restricted Stock Units or Performance Shares).

(b) Awards that can only be settled in cash shall not result in a charge against
the aggregate number of shares available for issuance. For purposes of
determining the maximum number of shares available for issuance under the Plan,
Awards that may be settled in shares of Common Stock shall initially cause the
available reserve to be reduced by the maximum number of shares of Common Stock
that may be issued in connection with the Award. Notwithstanding the foregoing,
any shares not actually issued at exercise or settlement shall again be
available for issuance under the Plan.

(c) If there is any change in the shares of Common Stock because of a merger,
consolidation or reorganization involving the Corporation or a Related
Corporation, or if the Corporation declares a stock dividend or stock split
distributable in shares of Common Stock, or if there is a change in the capital
structure of the Corporation or a Related Corporation affecting the Common
Stock, the number of shares of Common Stock reserved for issuance under the Plan
and the per individual limitations shall be correspondingly adjusted, and the
Administrator shall make such adjustments to Awards (including the Option Price
of outstanding Options) or to any provisions of this Plan as the Administrator
deems equitable to prevent dilution or enlargement of Award benefits.
Notwithstanding the foregoing, the issuance by the Corporation of stock of any
class, or securities convertible into stock of any class, for cash or property,
or for labor or services, either upon direct sale or upon the exercise of rights
or warrants to subscribe therefore, or upon conversion of stock or other
obligations of the Corporation convertible into such stock or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number of shares of Common Stock reserved for issuance under the Plan,
the per individual limits or the terms of outstanding Awards.

 

6



--------------------------------------------------------------------------------

6. Individual Limits.

Subject to adjustment as provided in Section 5(c) of this Plan, in any calendar
year, no individual Participant shall be granted under this Plan (i) Stock
Options for more than 100,000 shares of Common Stock, (ii) Restricted Stock,
Restricted Stock Units or Performance Awards denominated in shares of Common
Stock for more than 50,000 shares of Common Stock in the aggregate, or
(iii) Performance Awards denominated in cash valued at maximum at more than
$750,000.

7. Eligibility.

An Award may be granted only to an individual who satisfies the following
eligibility requirements on the date the Award is granted:

(a) The individual is a key employee or non-employee director of the Corporation
or a key employee of a Related Corporation (including an entity that becomes a
Related Corporation after the adoption of this Plan). For this purpose, an
Individual shall be considered to be an “employee” only if there exists between
the individual and the Corporation or a Related Corporation the legal and bona
fide relationship of employer and employee. In determining whether such a
relationship exists, the regulations of the United States Treasury Department
relating to the determination of the employment relationship for the purpose of
collection of income tax on wages at the source shall be applied. Also for this
purpose, a “key employee” shall mean an employee of the Corporation or a Related
Corporation whom the Administrator determines qualifies as a key employee based
on the nature and extent of such employee’s duties, responsibilities, personal
capabilities, performance, potential or any combination of such factors.

(b) With respect to the grant of an Incentive Stock Option, the individual must
be an employee who does not own, immediately before the time that the Incentive
Stock Option is granted, stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Corporation or a
Related Corporation; provided, that an individual owning more than ten percent
(10%) of the total combined voting power of all classes of stock of the
Corporation or a Related Corporation may be granted an Incentive Stock Option if
the price at which such Option may be exercised is greater than or equal to 110
percent of the fair market value of the shares on the date the Option is granted
and the period of the Option does not exceed five years. For this purpose, an
individual will be deemed to own stock which is attributed to him under
Section 424(d) of the Code.

8. Options Grants to Employees.

Subject to the limitations of the Plan, the Administrator may in its sole and
absolute discretion grant Options to such eligible individuals, in such numbers,
upon such terms and conditions and at such times as the Administrator shall
determine. Both Incentive Stock Options and Nonqualified Stock Options may be
granted under the Plan. To the extent that an Option is designated as an
Incentive Stock Option but does not qualify as such under Section 422 of the
Code, the Option (or portion thereof) shall be treated as a Nonqualified Option.
Each grant shall specify the number of shares of Common Stock to which the
Option pertains, subject to the limitations set forth in Sections 5 and 6 of
this Plan. In addition, the following provisions shall apply with respect to
Options:

 

7



--------------------------------------------------------------------------------

(a) The Option Price shall be no less than the Fair Market Value per share of
the Common Stock on the date the Option is granted, as established by the
Administrator and set forth in the terms of the Award Agreement.

(b) The period during which an Option may be exercised (the “Option Period”)
shall be determined by the Administrator when the Option is granted and shall
extend from the date on which the Option is granted to a date not more than ten
years from the date on which the Option is granted. Subject to the restriction
contained in the preceding sentence and as otherwise provided in this Plan, an
Option shall be exercisable on such date or dates, during such period, for such
number of shares, and subject to such conditions as shall be determined by the
Administrator and set forth in the Award Agreement evidencing such Option,
subject to the discretion of the Administrator to accelerate the time or times
when Options may be exercised. Any Option or portion thereof not exercised
before the expiration of the Option Period shall terminate. Any grant may
provide that the Option will become exercisable in the event of termination of
employment or a Change in Control of the Corporation or any other similar
transaction or event.

(c) An Option may be exercised by giving written notice to the Administrator or
its designee at such time and place as the Administrator shall direct. Such
notice shall specify the number of shares to be purchased pursuant to an Option
and the aggregate purchase price to be paid therefor, and shall be accompanied
by the payment of such purchase price. Such payment shall be in the form of
(i) cash; (ii) shares of Common Stock owned by the Participant for at least six
months at the time of exercise and acceptable to the Administrator; or (iii) any
combination thereof; provided, that the Administrator may, in its sole and
absolute discretion and subject to such terms and conditions as it deems
appropriate, also permit all or a portion of the purchase price to be paid by
delivery of written notice of exercise to the Corporation and delivery to a
broker of written notice of exercise and irrevocable instructions to promptly
deliver to the Corporation the amount of sale or loan proceeds to pay the Option
Price. Shares tendered in payment on the exercise of an Option shall be valued
at their Fair Market Value on the date of exercise.

(d) No Option shall be exercised unless the Participant, at the time of
exercise, shall have been an employee or non-employee director continuously
since the date the Option was granted unless provided for otherwise in other
agreements between the Participant and the Corporation, subject to the
following:

(i) An Option shall not be affected by any change in the terms, conditions or
status of the Participant’s employment, provided that the Participant continues
to be an employee of the Corporation or a Related Corporation.

(ii) The employment relationship of a Participant may, in the discretion of the
Administrator, be treated as continuing intact for any period that the
Participant is on military or sick leave or other bona fide leave of absence,
provided that the period of such leave does not exceed 90 days, and in any event
shall be treated as continuing during

 

8



--------------------------------------------------------------------------------

such period as the Participant’s right to reemployment is guaranteed either by
statute or by contract. The employment relationship of a Participant may, in the
discretion of the Administrator, also be treated as continuing intact while the
Participant is not in active service because of Disability; provided, that
shares acquired by the Participant pursuant to exercise of an Incentive Stock
Option shall be subject to Sections 421 and 422 of the Code only if and to the
extent that such exercise occurs within twelve months less one day following the
date the Participant’s employment is considered to be terminated because of such
Disability under Section 422. The Administrator shall determine the date of a
Participant’s termination of employment for any reason (the “termination date”).

(iii) Unless an individual Award Agreement provides otherwise, if the employment
of a Participant is terminated because of death or Disability, the Option may be
exercised following such termination only to the extent determined by the
Administrator in its discretion and set forth in the Award Agreement; provided
that such discretion may include a decision to accelerate the date for
exercising all or any part of the Option which was not otherwise exercisable on
the termination date. In that event, the Option must be exercised, if at all,
prior to the earlier of: (A) the first anniversary of the Participant’s death or
Disability, or (B) the close of the Option Period. In the event of the
Participant’s death, such Option shall be exercisable by such person or persons
as shall have acquired the right to exercise the Option by will or by the laws
of intestate succession. In the event of the Participant’s Disability, such
Option may be exercised by the Participant’s guardian or legal representative.

(iv) Unless an individual Award Agreement provides otherwise, if the employment
of a Participant is terminated for any reason other than death, Disability or
Cause, his or her Option may be exercised only to the extent determined by the
Administrator in its discretion and set forth in the Award Agreement; provided,
that such discretion may include a decision to accelerate the date of exercising
all or any part of the Option which was not otherwise exercisable on the
Participant’s termination date. In that event, the Option must be exercised, if
at all, prior to the earlier of: (A) 90 days following the Participant’s
termination date for any reason other than death, Disability or Cause, or
(B) the close of the Option Period.

(v) Unless an individual agreement provides otherwise, if the employment of a
Participant is terminated for Cause, his or her Option shall terminate and no
longer be exercisable as of the Participant’s termination date (whether or not
the Option previously became exercisable).

(e) In no event shall there first become exercisable by the Participant in any
one calendar year Incentive Stock Options granted by the Corporation or any
Related Corporation with respect to shares of Common Stock having an aggregate
fair market value (determined at the time the Incentive Stock Option is granted)
greater than $100,000. If the limitation is exceeded, Options that cause the
limitation to be exceeded shall be exercisable nonetheless as Nonqualified Stock
Options.

 

9



--------------------------------------------------------------------------------

(f) A Participant or his or her legal representative, legatees or distributees
shall not be deemed to be the holder of any shares subject to an Option and
shall not have any rights as a shareholder unless and until certificates for
such shares are issued (electronic or otherwise) to him/her or them under the
Plan. A certificate or certificates (electronic or otherwise) for shares of
Common Stock acquired upon exercise of an Option shall be issued in the name of
the Participant (or his or her beneficiary) and distributed to the Participant
(or his or her beneficiary) as soon as practicable following receipt of proper
notice of exercise and payment of the Option Price and any other applicable tax
withholdings.

(g) A Participant shall notify the Corporation of any sale or other disposition
of shares of Common Stock acquired pursuant to an Option that was an Incentive
Stock Option if such sale or disposition occurs (i) within two years of the
grant of the Option or (ii) within one year of the issuance of shares of Common
Stock to the Participant. Such notice shall be in writing and directed to the
Secretary of the Corporation. The Corporation shall not be liable to any
Participant if an Option intended to be an Incentive Stock Option does not
qualify as such.

9. Restricted Stock and Restricted Stock Unit Grants to Employees.

Subject to the limitations of the Plan, the Administrator may in its sole and
absolute discretion grant Restricted Stock and Restricted Stock Units to such
eligible individuals, in such numbers, upon such terms and conditions and at
such times as the Administrator shall determine and set forth in an Award
Agreement.

(a) Each grant shall specify the number of shares of Common Stock to which it
pertains, subject to the limitations set forth in Sections 5 and 6 of this Plan.

(b) Each grant shall specify the required period or periods (if any) of
continuous service by the Participant with the Company and/or any performance or
other conditions to be satisfied before the restrictions on the Restricted Stock
or Restricted Stock Units (or installments thereof) shall lapse. Any grant may
provide for vesting in the event of a termination of employment or a Change in
Control of the Corporation or any other similar transaction or event. To the
extent the Participant’s rights in Restricted Stock or Restricted Stock Units
are forfeitable and nontransferable for a period of time, the Administrator on
the date of grant shall determine the maximum period over which the rights may
become nonforfeitable and transferable, except that such period shall not exceed
10 years.

(c) Restricted Stock shall be evidenced in such manner as the Administrator may
deem appropriate, including book-entry registration or issuance of one or more
stock certificates. The Administrator shall require that any stock certificates
evidencing any Restricted Stock be held in the custody of the Corporation and/or
bear a legend until the restrictions lapse, and that, as a condition of any
Restricted Stock award, the Participant shall have delivered a stock power,
endorsed in blank, relating to the shares of Common Stock covered by such Award.
As a condition to grant, if required by applicable law or otherwise determined
by the Administrator, Participants may be required to pay a minimum purchase
price. Restricted Stock is nontransferable and subject to forfeiture until the
restrictions lapse.

(d) Restricted Stock Units represent a contractual right to receive the economic
equivalent of an award of Restricted Stock. At the discretion of the
Administrator as set forth in the Award Agreement, Restricted Stock Units may be
settled in shares of Common Stock, the cash value of shares of Common Stock, or
a combination. No shares of Common Stock will be issued at the time an award of
Restricted Stock Units is made.

 

10



--------------------------------------------------------------------------------

(e) Unless otherwise determined by the Administrator and except as provided in
(f) below, Participants holding Restricted Stock may exercise full voting rights
and other rights as a shareholder with respect to those shares prior to the
lapse of restrictions, except that the Participant may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of shares granted pursuant
to Restricted Stock until such shares vest. The transfer limitations set forth
in the preceding sentence shall not apply after the Restricted Stock becomes
transferable and no longer forfeitable. However, Participants holding Restricted
Stock Units (as opposed to Restricted Stock) shall not have any rights as a
shareholder prior to the actual issuance of shares of Common Stock.

(f) Unless otherwise determined by the Administrator, Participants holding
Restricted Stock or Restricted Stock Units shall be entitled to receive all
dividends (or dividend equivalents) and other distributions paid with respect to
the shares underlying the Awards. Such dividends (or dividend equivalents) may
be paid in any of the following manners, as the Administrator may determine from
time to time:

(i) in cash;

(ii) in shares of common stock bearing no restrictions; or

(iii) as credits to an account established for each Participant and invested in
additional Restricted Stock or Restricted Stock Units on the distribution date
of the applicable dividends; provided that the restrictions on any additional
shares or units shall become vested and non-forfeitable, if at all, on the same
terms and conditions as are applicable in respect of the Restricted Stock or
Restricted Stock Units with respect to which such dividends (or dividend
equivalents) were payable.

(g) To the extent the Restricted Stock or Restricted Stock Units are designated
as “performance-based” compensation under Section 162(m) of the Code, they shall
be subject to the restrictions set forth in Section 11.

(h) Unless an individual Award Agreement provides otherwise, if the employment
of a Participant is terminated for Cause, his or her Restricted Stock and
Restricted Stock Units shall terminate and can no longer become vested or
payable as of the Participant’s termination date.

10. Performance Awards to Employees.

Subject to the limitations of the Plan, the Administrator may in its sole and
absolute discretion grant Performance Awards to such eligible individuals, in
such numbers, upon such terms and conditions and at such times as the
Administrator shall determine. Performance Awards may be denominated in cash
(e.g. units valued at $100) or shares of Common Stock. Performance Awards may be
settled in cash or shares of Common Stock, at the discretion of the
Administrator, as set forth in the Award Agreement.

 

11



--------------------------------------------------------------------------------

(a) Each grant shall specify the number of shares of Common Stock or units to
which it pertains, subject to the limitations set forth in Sections 5 and 6 of
this Plan. No shares of Common Stock will be issued at the time an award of
Performance Shares is made.

(b) Each grant shall specify the performance conditions and required period or
periods (if any) of continuous service by the Participant with the Corporation
to earn the Performance Awards. The Administrator may provide that if
performance relative to the performance goals exceeds targeted levels, then the
number of Performance Awards earned shall be a multiple, not in excess of 200%,
of those that would be earned for target performance. Any grant may provide for
the settlement of Performance Awards in the event of a termination of employment
or a Change in Control of the Corporation or any other similar transaction or
event. The Administrator, on the date of grant, shall determine the maximum
period over which Performance Awards may be earned, except that such period
shall not exceed 10 years.

(c) Unless otherwise determined by the Administrator, Participants holding
Performance Awards shall not have any rights as a shareholder prior to the
actual issuance of shares of Common Stock, if applicable.

(d) To the extent the Performance Awards are designated as “performance-based”
compensation under Section 162(m) of the Code, they shall be subject to the
restrictions set forth in Section 11.

(e) Unless an Individual Award Agreement provides otherwise, if the employment
of a Participant is terminated for Cause, his or her Performance Awards shall
terminate and no longer be payable or settled as of the Participant’s
Termination Date.

11. Qualified Performance-Based Awards.

The Administrator may designate whether any Award granted to a Covered Employee
is intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code.

(a) Any Award designated as intended to be performance-based compensation shall
be, to the extent required by Section 162(m) of the Code, either (1) conditioned
upon the achievement of one or more of the following performance measures or
(2) granted based upon the achievement of one or more of the following
performance measures: total shareholder return, stock price, operating earnings,
net earnings, return on equity or capital, income, level of expenses, growth in
revenue, or other performance measures deemed by the Administrator to be
appropriate. Performance goals may be established on a Corporation-wide basis or
with respect to one or more business units or divisions or subsidiaries. The
targeted level or levels of performance (which may include minimum, maximum and
target levels of performance) with respect to such performance measures may be
established at such levels and in such terms as the Administrator may determine,
in its discretion, including in absolute terms, as a goal relative to
performance in prior periods, or as a goal compared to the performance of one or
more comparable companies or an index covering multiple companies. When
establishing performance goals for a performance period, the Administrator may
exclude any or all “extraordinary items” as determined under U.S. generally
accepted accounting principles

 

12



--------------------------------------------------------------------------------

including, without limitation, the charges or costs associated with
restructurings of the Company, discontinued operations, other unusual or non
recurring items, and the cumulative effects of accounting changes. The
Administrator may also adjust the performance goals for any performance period
as it deems equitable in recognition of unusual or non-recurring events
affecting the Corporation, changes in applicable tax laws or accounting
principles, or such other factors as the Administrator may determine; including,
without limitation, any adjustments that would result in the Corporation paying
non-deductible compensation to a Participant.

(b) Any Award that is intended to qualify as “performance-based compensation”
shall also be subject to the following:

(i) No later than 90 days following the commencement of each performance period
(or such other time as may be required or permitted by Section 162(m) of the
Code), the Administrator shall, in writing, (1) grant a target number of shares
or units, (2) select the performance goal or goals applicable to the performance
period and (3) specify the relationship between performance goals and the number
of shares or units that may be earned by a Participant for such performance
period.

(ii) Following the completion of each performance period, the Administrator
shall certify in writing whether the applicable performance targets have been
achieved and the number of units or shares, if any, earned by a Participant for
such performance period.

(iii) In determining the number of units or shares earned by a Participant for a
given performance period, subject to any applicable Award Agreement, the
Administrator shall have the right to reduce (but not increase) the amount
earned at a given level of performance to take into account additional factors
that the Administrator may deem relevant to the assessment of individual or
corporate performance for the performance period.

12. Awards to Non-Employee Directors.

(a) Annual Grant. Following the close of business of the Corporation on the date
of the annual meeting of shareholders of the Corporation held each year during
the term of the Plan, commencing with the 2005 annual meeting, each non-employee
director who is eligible to receive an Award under the Plan shall be granted
such number of Options, shares of Restricted Stock, Restricted Stock Units, or
other forms of long-term compensation available under the Plan, as the full
Board of Directors, in its sole discretion, shall determine;

(b) Additional Grants Upon Other Election or Appointment to the Board. In
addition to the grant of Options or other Awards pursuant to Section 12(a)
herein, the Committee shall have discretion to grant Awards to any non-employee
Director who is appointed or elected to the Board of Directors at any time other
than at the annual meeting of shareholders of the Corporation.

(c) Awards granted to non-employee directors may or may not have similar terms
as Awards to employees.

 

13



--------------------------------------------------------------------------------

13. Nontransferability of Awards.

Awards shall not be transferable other than by will or the laws of intestate
succession. An Option shall be exercisable during the Participant’s lifetime
only by him/her or by his/her guardian or legal representative on his/her
behalf.

14. Restrictions on Awards.

(a) The Administrator may impose such restrictions on any shares issued pursuant
to the exercise of Options or the settlement of any Award granted hereunder as
it may deem advisable, including without limitation restrictions under the
Securities Act, under the requirements of the applicable stock exchange and
under any Blue Sky or securities laws applicable to such shares. Notwithstanding
any other Plan provision to the contrary, the Corporation shall not be obligated
to issue, deliver or transfer shares of Common Stock under the Plan, or take any
other action, unless such issuance, delivery, transfer or other action is in
compliance with all applicable laws, rules and regulations (including but not
limited to the requirements of the Securities Act or withholding tax
requirements). The Administrator may cause a restrictive legend to be placed on
any certificate issued pursuant to the exercise of an Option, the vesting of
Restricted Stock or the settlement of an Award granted hereunder in such form as
may be prescribed from time to time by applicable laws and regulations or as may
be advised by legal counsel.

(b) The Administrator may postpone any grant, exercise, vesting or payment of
any Award for such time as the Administrator in its sole discretion may deem
necessary (i) to effect, amend or maintain any necessary registration of the
Plan or shares of Common Stock issuable pursuant to Awards under the securities
law; (ii) to permit any action to be taken in order to (A) list such shares of
Common Stock or other shares of stock of the Corporation on a stock exchange if
shares of Common Stock or other shares of stock of the Corporation are not then
listed on such exchange or (B) comply with restrictions or regulations incident
to the maintenance of a public market for its shares of Common Stock or other
shares of stock of the Corporation, including any rules and regulations of any
stock exchange on which the shares of Common Stock or other shares of stock of
the Corporation are listed; (iii) to determine that such shares of Common Stock
are exempt from such registration or that no action of the kind referred to in
(ii)(B) above needs to be taken; (iv) to comply with any other applicable law,
including without limitation, securities law; (v) during any such time the
Corporation or any Related Corporation is prohibited from doing any such acts
under applicable law, including without limitation, during the course of any
investigation or under any contract, loan agreement or covenant or other
agreement to which the Corporation or Related Corporation is a party; (vi) to
otherwise comply with any prohibition on such acts or payments during any
applicable blackout period; and the Corporation shall not be obligated by virtue
of any Award Agreement or any other provision of the Plan to recognize the
grant, exercise, vesting or payment of an Award or to grant, sell or issue
shares of Common Stock or make any other payments under such circumstances. Any
such postponement shall not extend the term of the Award and neither the
Corporation nor the Administrator shall have any obligation or liability to any
Participant or to any other person with respect to shares of Common Stock or
payments to which the Award shall lapse because of such postponement.

 

14



--------------------------------------------------------------------------------

15. No Right to Employment.

Nothing in the Plan shall confer upon the Participant any right to continue in
the employment or service of the Corporation or a Related Corporation, or to
interfere in any way with the right of the Corporation or a Related Corporation
to terminate the Participant’s employment or service at any time for any reason
whatsoever.

16. Amendment and Termination.

The Plan may be amended or terminated at any time by the Board of Directors of
the Corporation; provided, that approval of an amendment to the Plan by the
shareholders of the Corporation shall be required to the extent, if any, that
shareholder approval of such amendment is required by applicable law, rule or
regulation, including, by way of illustration and not limitation, any amendment
that would increase the number of shares of Common Stock that may be issued
under the Plan or modify the requirements for eligibility for participation or
change the performance objectives with respect to Awards to Covered Employees if
such Awards are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code. In addition, in no event shall the Company reprice
any outstanding Option (or cancel and regrant a new Option with a lower Option
Price) without shareholder approval.

17. Withholding.

The Corporation shall withhold all required local, state and federal taxes from
any amount payable in cash with respect to an Award. The Corporation shall
require any recipient of an Award payable in shares of the Common Stock to pay
to the Corporation in cash the amount of any tax or other amount required by any
governmental authority to be withheld and paid over by the Corporation to such
authority for the account of such recipient. Notwithstanding the foregoing, the
Corporation may establish procedures to permit or require a recipient to satisfy
such obligation in whole or in part, and any other local, state or federal
income tax obligations relating to such an Award (but only up to the statutory
minimum), by electing (the “election”) to have the Corporation withhold shares
of Common Stock from the shares to which the recipient is entitled. The number
of shares to be withheld shall have a Fair Market Value as of the date that the
amount of tax to be withheld is determined as nearly equal as possible to (but
not exceeding) the amount of such obligations being satisfied. Each election
must be made in writing to the Administrator in accordance with election
procedures established by the Administrator.

18. Applicable Law.

Except as otherwise provided herein, the Plan shall be construed and enforced
according to the laws of the State of North Carolina.

19. Change of Control.

(a) Unless the Committee determines otherwise at the time of grant and sets
forth in the Award Agreement, in the event the Awards are assumed by an acquirer
in accordance with (c) below and a Participant’s employment or service is
involuntarily terminated without Cause during the 24-month period following a
Change of Control:

(i) all Options, Restricted Stock and Restricted Stock Units outstanding as of
the date of such Change of Control shall become fully vested and payable and, if
applicable, exercisable, whether or not then vested or exercisable as of such
termination of the Participant’s employment or service; and

 

15



--------------------------------------------------------------------------------

(ii) all Performance Awards shall vest at target and be paid pro-rata based on
completed days in the performance period, as of the date of Participant’s
termination of employment or service.

(b) Notwithstanding the foregoing, if the Committee reasonably determines, in
good faith, prior to the Change of Control that such outstanding Awards will not
be assumed as described in (c) below (such assumed Awards being referred to as
“Assumed Awards”) by the acquirer, the Awards shall immediately become full
vested (at target for Performance Awards) and, if applicable, exercisable and
payable. Additionally, in that case, in the event of or in anticipation of the
Change of Control, the Committee in its discretion (i) may declare that some or
all outstanding Options previously granted under the Plan shall terminate as of
the date before or on the Change of Control without any payment to the holder of
the Option, provided the Committee gives prior written notice to the Participant
of such termination and gives such Participant the right to exercise his or her
outstanding Options before such date or (ii) may terminate before or on the
Change of Control some or all outstanding Options previously granted under the
Plan in consideration of payment to the holder of the Option, with respect to
each shares of Common Stock for which the Option is then exercisable, of the
excess, if any, of the Fair Market Value on such date of the Common Stock
subject to the exercisable portion of the Option over the Option Price. The
payment described in (ii) above may be made in any manner the Committee
determines, including cash, stock or other property. In the event of or in
anticipation of a Change of Control, the Committee in its discretion also may
take such action to provide that all Restricted Stock and Restricted Stock Units
outstanding shall become fully vested and payable and all Performance Awards
shall vest and be payable pro rata as described above. The Committee may take
the actions described in this Section 19(b), other than the accelerated vesting
which applies to all outstanding Awards, with respect to some or all outstanding
Awards or on an Award-by-Award basis, which actions need not be uniform with
respect to all outstanding Awards.

(c) Assumed Awards must: (i) be based on securities which are traded on an
established United States securities market, or which will be so traded within
60 days of the Change of Control; (ii) provide the Participant with rights and
entitlements substantially equivalent to or better than the rights, terms and
conditions applicable under the original Award, including, but not limited to,
an identical or better exercise or vesting schedule and identical or better
timing and methods of payment; and (iii) have substantially equivalent economic
value to the original Award (determined at the time of the Change of Control).

20. General Provisions.

(a) This Plan, insofar as it provides for Awards, shall be unfunded, and the
Corporation shall not be required to segregate any assets that may at any time
be represented by Awards under this Plan. Any liability of the Corporation or
any person with respect to any Award under this Plan shall be based solely upon
any contractual obligations that may be created thereto. No such obligation of
the Corporation shall be deemed to be secured by any pledge of, or other
encumbrance on, any property or assets of the Corporation or any Related
Corporation.

 

16



--------------------------------------------------------------------------------

(b) Nothing in this Plan shall be construed to limit the authority of the
Corporation to exercise its corporate rights and powers, including, by way of
illustration and not by way of limitation, the right to grant Awards for proper
corporate purposes other than under the Plan to any employee or to any other
person, firm, corporation, association or other entity, or to grant Award, or
assume such Awards of any person, in connection with any acquisition, purchase,
lease, merger, consolidation, reorganization, or otherwise, of all or part of
the business or assets of any person, firm, corporation, association or other
entity.

(c) Notwithstanding any other provision hereof, the Committee may grant Awards
in substitution for performance shares, incentive awards, stock awards, stock
options, stock appreciation rights or similar awards held by an individual who
becomes a key employee or non-employee director of the Corporation or a key
employee of a Related Corporation in connection with a transaction described in
Section 424(a) of the Code (or which would be so described if the substitution
or assumption under that Section had occurred) with the Corporation or a Related
Corporation. Notwithstanding any other provisions of this Plan (other than the
limitations of Section 5), the terms of such substitute Awards shall be as the
Committee, in its discretion, determines is appropriate.

IN WITNESS WHEREOF, this 2005 Equity Incentive Plan has been executed in behalf
of the Corporation as of the 15 day of February, 2005.

 

INSTEEL INDUSTRIES, INC. By:  

/s/ H. O. Woltz IIII

Title:   President and CEO

 

Attest:

/s/ Gary D. Kniskern

Secretary [Corporate Seal]

 

17



--------------------------------------------------------------------------------

2011 DECLARATION OF AMENDMENT TO

2005 EQUITY INCENTIVE PLAN

OF

INSTEEL INDUSTRIES, INC.

THIS 2011 DECLARATION OF AMENDMENT is made effective as of the 8th day of
November, 2011, by INSTEEL INDUSTRIES, INC. (the “Corporation”), to the
Corporation’s 2005 Equity Incentive Plan, as amended through August 12, 2008
(the “Plan”).

R E C I T A L S:

WHEREAS, the Board of Directors of the Corporation has deemed it advisable to
(i) amend Section 5 of the Plan to (A) increase the authorized shares of the
Corporation’s common stock (the “Common Stock”) available under the Plan by
900,000 shares to an aggregate of 2,670,000 shares, (B) of such additional
900,000 shares, impose a limit on the number of the additional shares that may
be issued pursuant to the grant of “full value” awards (restricted stock,
restricted stock units and performance awards) to 350,000 shares and (C) modify
the share counting provisions of Section 5(a) of the Plan; and (ii) amend
Section 9(f) and Section 20 of the Plan to make certain clarifications regarding
payment of dividends and dividend equivalents on performance-based awards;

WHEREAS, the Corporation desires to evidence such amendments by this 2011
Declaration of Amendment.

NOW, THEREFORE, IT IS DECLARED that, effective as of November 8, 2011,
Section 5, Section 9(f) and Section 20 of the Plan shall be and hereby are
amended as follows; provided, however, that the amendments to Section 5 of the
Plan described in Section 1 herein shall be subject to shareholder approval:

1. Amendments to Section 5. Section 5 (“Shares of Common Stock Subject to the
Plan”) is hereby amended as follows:

 

  (a) The first sentence of Section 5 is deleted in its entirety and replaced
with the following:

Subject to adjustments as provided in Section 5(c) herein, the number of shares
of Common Stock that may be issued pursuant to awards shall not exceed in the
aggregate 2,670,000 shares of authorized but unissued Common Stock (which
aggregate number reflects the two-for-one stock split effected in June 2006 and
an increase of 900,000 shares effective February 21, 2012); provided, however,
that no more than 350,000 shares of the additional 900,000 shares may be issued
pursuant to the grant of “full-value” Awards (Restricted Stock, Restricted Stock
Units and Performance Awards).



--------------------------------------------------------------------------------

  (b) Section 5(a) is deleted in its entirety and replaced with the following
new Section 5(a):

Any shares of Common Stock which are subject to Awards under this Plan that are
terminated unexercised, forfeited or surrendered or that expire for any reason
(excluding, on and after February 21, 2012, shares of Common Stock tendered to
exercise outstanding Options or shares tendered or withheld for taxes under any
Award under this Plan) shall again be available for issuance under the Plan,
provided that such shares may only be used in respect of Awards of the same or a
substantially similar type (i.e., shares related to forfeited Options may be
used to grant new Options, forfeited Restricted Stock may be used to grant new
Restricted Stock, Restricted Stock Units or Performance Shares).

2. Amendment to Section 9(f). Subsection (f) of Section 9 (“Restricted Stock and
Restricted Stock Unit Grants to Employees”) is hereby amended by deleting the
first sentence of Section 9(f) and inserting the following in lieu thereof, with
the remainder of Section 9 being unchanged.

Unless otherwise determined by the Administrator, Participants holding
Restricted Stock or Restricted Stock Units shall be entitled to receive all
dividends (or dividend equivalents) and other distributions paid with respect to
the shares underlying the Awards; provided, however, that dividends or dividend
equivalents, including those related to performance-based Restricted Stock or
Restricted Stock Units, shall be subject to the restrictions contained in
Section 20(d) herein.

3. Amendment to Section 20. Section 20 (“General Provisions”) of the Plan of the
Plan is hereby amended by adding new subsection 20(d), with the remainder of
Section 20 being unchanged:

Dividends and Dividend Equivalents. Dividends and dividend equivalents, if any,
on unearned or unvested performance-based Awards shall not be paid (even if
accrued) unless and until the underlying Award (or portion thereof) has vested
and/or been earned. Such dividends or dividend equivalents may be paid currently
or may be credited to a Participant’s account. Any crediting of dividends or
dividend equivalents may be subject to such additional restrictions and
conditions as the Administrator may establish, including reinvestment in
additional shares of Common Stock or share equivalents. Notwithstanding the
other provisions herein, any dividends or dividend equivalent rights related to
an Award shall be structured in a manner so as to avoid causing the Award and
related dividends or dividend equivalent rights to be subject to Code
Section 409A or shall otherwise be structured so that the Award and dividends or
dividend equivalent rights are in compliance with Code Section 409A.

4. Continued Effect. Except as set forth herein, the Plan shall remain unchanged
and in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this 2011 Declaration of Amendment is executed on behalf of
Insteel Industries, Inc. effective as of the day and year first above written.

 

INSTEEL INDUSTRIES, INC. By:  

/s/ H.O. Woltz III

Title:   President and CEO

 

ATTEST:

/s/ James F. Petelle

Title: Secretary

 

3



--------------------------------------------------------------------------------

          INSTEEL INDUSTRIES, INC. Notice of Grant of Stock Options            
ID: 56-0674867 and Option Agreement             1373 BOGGS DRIVE       MOUNT
AIRY,       NORTH CAROLINA 27030 Name       Option Number: Address       Plan:
      ID:

Effective                     , you (the “Optionee”) have been granted an Option
to buy                     shares of INSTEEL INDUSTRIES, INC. (the
“Corporation”) stock at $            per share. The Option is intended to be
(check appropriate box):

¨ A nonqualified stock option.

¨ An incentive stock option. However, this Option will be treated as an
incentive stock option only to the extent the aggregate Fair Market Value
(determined as of the date of grant of this Option) of the shares for which this
Option (or any other incentive stock option you receive) becomes exercisable for
the first time in any calendar year does not exceed the sum of One Hundred
Thousand Dollars ($100,000). Should the aggregate Fair Market Value of the
number of shares for which this Option (or any other incentive stock option you
receive) first becomes exercisable in any calendar year exceed One Hundred
Thousand Dollars ($100,000), then the portion of the Option that covers the
excess number of shares will be treated as a nonqualified stock option.

Shares in each period will become fully vested on the date shown.

 

Shares

  

Vest Type

    

Full Vest

                        

  

                        

    

                        

Except as otherwise provided in the attached Stock Option Agreement, an Option
(or the portion thereof) that has not become or will be unable to become vested
by the date shown above shall expire and be forfeited.

By your signature and the Corporation’s signature below, you and the Corporation
agree that these options are granted under and governed by the terms and
conditions of the Corporation’s 2005 Equity Incentive Plan as amended and the
Option Agreement, all of which are attached and made a part of this document.

 

 

     

 

   INSTEEL INDUSTRIES, INC.       Date   

 

     

 

   Optionee Signature       Date   



--------------------------------------------------------------------------------

2005 EQUITY INCENTIVE PLAN

OF

INSTEEL INDUSTRIES, INC.

Stock Option Agreement

R E C I T A L S:

In furtherance of the purposes of the 2005 Equity Incentive Plan of Insteel
Industries, Inc., as amended (the “Plan”), and in consideration of the services
of the Optionee and such other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Corporation and the Optionee
hereby agree as follows:

1. Incorporation of Plan. The rights and duties of the Corporation and the
Optionee under this Stock Option Agreement (the “Agreement”) shall in all
respects be subject to and governed by the provisions of the Plan, the terms of
which are expressly incorporated herein by reference and made apart hereof. In
the event of any conflict between the provisions in the Agreement and those of
the Plan, the provisions of the Plan shall govern. Unless otherwise defined
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.

2. Grant of Option; Term of Option. The Corporation hereby grants to the
Optionee pursuant to the Plan, as a matter of separate inducement and agreement
in connection with his employment or service to the Corporation, and not in lieu
of any salary or other compensation for his services, the right and Option (the
“Option”) to purchase all or any part of an aggregate of shares (the “shares”)
of the common stock (the “Common Stock”) of the Corporation and at a purchase
price (the “option price”) per share as set forth on the attached Notice of
Grant of Stock Options and Option Agreement. Due to current regulations, some
options may be issued as Nonqualified Options. To the extent that any Option is
designated as an Incentive Stock Option and such Option does not qualify as an
Incentive Stock Option, it shall be treated as a Nonqualified Option. Except as
otherwise provided in the Plan, the Option will expire if not exercised in full
before the date set forth on the attached Notice of Grant of Stock Options and
Option Agreement.

3. Exercise of Option. The Option shall become exercisable on the date or dates
and subject to such other conditions as are set forth in the Plan and on Notice
of Grant of Stock Options and Option Agreement, attached hereto. To the extent
that an Option which is exercisable is not exercised, such Option shall
accumulate and be exercisable by the Optionee in whole or in part at any time
prior to expiration of the Option, subject to the terms of the Plan and this
Agreement. Payment of the option price may be made in the form of (i) cash;
(ii) shares of Common Stock owned by the Optionee for at least six months at the
time of exercise and acceptable to the Administrator; (iii) in the
Administrator’s discretion and to the extent permitted by applicable law,
delivery of written notice of exercise to the Administrator and delivery to a
broker who is selected by the Optionee of written notice of exercise and
irrevocable instructions to promptly deliver to the Corporation the amount of
sale or loan proceeds to pay the option price; or (iv) any combination of such
methods. Upon the Corporation’s receipt of proper notice of exercise of the
Option in whole or in part and payment of the option price, the Corporation
shall as soon thereafter as practicable deliver to the Optionee a certificate or
certificates for the shares



--------------------------------------------------------------------------------

purchased. Shares tendered in payment on the exercise of an Option shall be
valued at their Fair Market Value on the date of exercise. In order to comply
with any applicable securities laws, the Corporation may require the Optionee,
prior to issuance of the Common Stock pursuant to the exercise of the Option,
(i) to furnish evidence satisfactory to the Corporation (including a written and
signed representation letter) to the effect that the Common Stock to be acquired
will be acquired for investment only and not for resale or distribution and
(ii) to agree that the Common Stock shall only be sold by the Optionee following
registration under the Securities Act of 1933, as amended, or pursuant to an
exemption therefrom.

4. Termination of Employment; Change in Control. Except as otherwise expressly
provided in this Section 4, all rights of the Optionee under the Plan with
respect to the unexercised portion of his Option (whether or not then vested and
exercisable) shall terminate upon termination of the employment of the Optionee
with the Corporation or a Related Corporation.

(a) If the employment of the Optionee is terminated because of death or
Disability, the Option shall immediately vest and must be exercised, if at all,
prior to the earlier of: (A) the first anniversary of the Optionee’s termination
date, or (B) the expiration of the Option. In the event of the Optionee’s death,
such Option shall be exercisable by such person or persons as shall have
acquired the right to exercise the Option by will or by the laws of intestate
succession. In the event of the Optionee’s Disability, such Option may be
exercised by the Optionee’s guardian or legal representative.

(b) If the employment of the Optionee terminates because of Retirement, the
Option shall immediately vest and must be exercised, if at all, prior to the
earlier of: (A) 90 days following the Participant’s termination date, or (B) the
expiration of the Option. For this purpose, Retirement means the Participant’s
voluntary termination of employment on or after attaining age 55 and completing
ten (10) years of employment with the Corporation or a Related Corporation.

(c) If the employment of the Optionee is terminated for any reason other than
death, Disability, Retirement or Cause, the unvested portion of the Option shall
be forfeited and the vested portion must be exercised, if at all, prior to the
earlier of: (A) 90 days following the Participant’s termination date, or (B) the
expiration of the Option.

(d) Upon a Change in Control, the provisions of Section 19 of the Plan will
apply.

5. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle the Optionee to a fractional share, such
fractional share shall be disregarded.

6. No Right of Continued Employment. Nothing contained in this Agreement or the
Plan shall confer upon the Optionee any right to continue in the employment or
service of the Corporation or a Related Corporation or interfere with the right
of the Corporation or a Related Corporation to terminate the Optionee’s
employment or service at any time.

7. Nontransferability of Option. The Option shall not be transferable other than
by will or the laws of intestate succession. The Option shall be exercisable
during the Optionee’s lifetime only by the Optionee or, in case of the
Optionee’s Disability, by the Optionee’s guardian or legal representative on the
Optionee’s behalf.

 

2



--------------------------------------------------------------------------------

8. Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the Options or any related or similar rights, and the Optionee hereby
waives any rights or claims related to any such statements, representations or
agreements. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective executors, administrators,
next-of-kin, successors and assigns.

9. Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state.

10. Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. The waiver by the Corporation of a breach of any provision of
the Agreement by the Optionee shall not operate or be construed as a waiver of
any subsequent breach by the Optionee.

11. No Rights as Shareholder. The Optionee or his legal representatives,
legatees or distributees shall not be deemed to be the holder of any shares
subject to the Option and shall not have any rights of a shareholder unless and
until certificates for such shares have been issued and delivered to him or
them.

12. Withholding. The Optionee acknowledges that the Corporation shall require
the Optionee to pay the Corporation the amount of any federal, state, local or
other tax or other amount required by any governmental authority to be withheld
and paid over by the Corporation to such authority for the account of the
Optionee, and the Optionee agrees, as a condition to the grant of the Option, to
satisfy such obligations.

13. Section 409A of the Code. If any provision of the Plan or this Agreement
would result in the Optionee becoming subject to any penalty under
Section 409(A) of the Code, any rights of the Optionee or authority of the
Corporation with respect to the Option shall be automatically modified and
limited to the extent necessary to avoid the imposition of such penalty.

14. Administration. The authority to construe and interpret this Agreement and
the Plan and to administer all aspects of the Plan shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement is
final and binding.

15. Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notices shall be directed, if to the Optionee,
at the Optionee’s address indicated by the Corporation’s records, or if to the
Corporation, at the Corporation’s principal office.

 

3



--------------------------------------------------------------------------------

16. Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

17. Restrictions on Shares. The Corporation may impose such restrictions on any
shares issued pursuant to the exercise of the Option as it may deem advisable,
including without limitation restrictions under the federal securities laws, the
requirements of any stock exchange or similar organization and any blue sky or
state securities laws applicable to such shares. Notwithstanding any other
provision in the Plan or the Agreement to the contrary, the Corporation shall
not be obligated to issue, deliver or transfer shares of Common Stock, to make
any other distribution of benefits, or to take any other action, unless such
delivery, distribution or action is in compliance with all applicable laws,
rules and regulations (including but not limited to the requirements of the
Securities Act). The Corporation may cause a restrictive legend to be placed on
any certificate issued pursuant to the exercise of the Option in such form as
may be prescribed from time to time by applicable laws and regulations or as may
be advised by legal counsel.

 

4



--------------------------------------------------------------------------------

     INSTEEL INDUSTRIES, INC. Notice of Grant of Restricted Stock           ID:
56-0674867 and Restricted Stock Agreement           1373 BOGGS DRIVE      MOUNT
AIRY,      NORTH CAROLINA 27030 Name      Restricted Stock Number: Address     
Plan:      ID:

Effective                     , you have been granted an award of
                    restricted shares of INSTEEL INDUSTRIES, INC. (the
“Corporation”) stock.

Shares in each period will become fully vested on the date shown.

 

Shares

  

Vest Type

    

Full Vest

                        

  

                        

    

                        

Except as otherwise provided in the attached Restricted Stock Agreement, shares
of Restricted Stock that have not become or will be unable to become vested by
the date shown above shall expire and be forfeited.

By your signature and the Corporation’s signature below, you and the Corporation
agree that these restricted shares are granted under and governed by the terms
and conditions of the Corporation’s 2005 Equity Incentive Plan as amended and
the Restricted Stock Agreement, all of which are attached and made a part of
this document.

 

 

     

 

   INSTEEL INDUSTRIES, INC.       Date   

 

     

 

   Participant Signature       Date   



--------------------------------------------------------------------------------

2005 EQUITY INCENTIVE PLAN

OF

INSTEEL INDUSTRIES, INC.

Restricted Stock Agreement

R E C I T A L S:

In furtherance of the purposes of the 2005 Equity Incentive Plan of Insteel
Industries, Inc., as amended (the “Plan”), and in consideration of the services
of the Participant and such other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Corporation and the
Participant hereby agree as follows:

1. Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are expressly
incorporated herein by reference and made a part hereof. In the event of any
conflict between the provisions in the Agreement and those of the Plan, the
provisions of the Plan shall govern. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.

2. Grant of Restricted Stock. The Corporation hereby grants to the Participant
pursuant to the Plan, as a matter of separate inducement and agreement in
connection with his employment or service to the Corporation, and not in lieu of
any salary or other compensation for his services, the shares of the common
stock (the “Common Stock”) of the Corporation, subject to the restrictions and
other conditions set forth on the attached Notice of Grant of Restricted Stock
and Restricted Stock Agreement (the “Restricted Stock”).

3. Certificates.

(a) Subject to subsection (b) below, certificates evidencing the Restricted
Stock shall be issued by the Corporation and registered in the name of the
Participant on the stock transfer books of the Corporation. However,
certificates issued with respect to Restricted Stock shall be held by the
Corporation in escrow under the terms hereof. Such certificates shall bear the
legend set forth in subsection (c) below or such other appropriate legend as the
Administrator shall determine, which legend shall be removed only if and when
the Restricted Stock vests as provided herein, at which time the certificates
shall be delivered to the Participant. As a condition to the issuance of the
Restricted Stock, the Participant shall deliver to the Corporation stock powers
duly endorsed in blank. Upon the issuance of the Restricted Stock, the
Participant shall be entitled to vote the shares of Restricted Stock, and shall
be entitled to receive all ordinary dividends paid with respect to the shares of
Restricted Stock. The Participant’s right to receive any extraordinary dividends
or other distributions with respect to the Restricted Stock prior to their
becoming nonforfeitable shall be at the sole discretion of the Administrator,
but in the event of any such extraordinary event, the Administrator shall take
such action as is appropriate to preserve the value of, and prevent the
unintended enhancement of the value of, the Restricted Stock.



--------------------------------------------------------------------------------

(b) In order to comply with any applicable securities laws, the Corporation may
require the Participant (i) to furnish evidence satisfactory to the Corporation
(including a written and signed representation letter) to the effect that the
Restricted Stock was acquired for investment only and not for resale or
distribution and (ii) to agree that the Restricted Stock shall only be sold by
the Participant following registration under the Securities Act of 1933, as
amended, or pursuant to an exemption therefrom.

(c) Unless otherwise determined by the Administrator, any certificate issued in
respect of the Restricted Stock prior to the lapse of any outstanding
restrictions relating thereto shall bear the following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including the forfeiture provisions and restrictions
against transfer (the “Restrictions”), contained in the Insteel Industries, Inc.
2005 Equity Incentive Plan and an agreement entered into between the registered
owner and the Corporation. Any attempt to dispose of these shares in
contravention of the applicable restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, shall be null and void
and without effect.”

4. Vesting. Subject to Section 5 hereof, the restrictions on transfer of the
Restricted Stock shall lapse and the Restricted Stock shall become vested and
nonforfeitable as set forth in the Notice of Grant of Restricted Stock. Upon the
lapse of restrictions under this Section or Section 5, new certificates
evidencing the shares with respect to which the restrictions have lapsed,
without the restrictive legend set forth in Section 3(c) above, shall be issued
to the Participant or his legal representative, against cancellation of the
legended certificates. Each new certificate may bear a legend reflecting any
restrictions upon the transferability of such shares imposed by law.

5. Termination of Employment; Change in Control. Except as otherwise expressly
provided in this Section 5 or as determined by the Administrator, all rights of
the Participant under the Plan with respect to the unvested portion of the
Restricted Stock shall terminate upon termination of the employment of the
Participant with the Corporation or a Related Corporation. Restricted Shares
that have not vested as of the Participant’s termination shall be forfeited by
the Participant to the Corporation without payment of any consideration by the
Corporation, and neither the Participant, nor any successor, heir, assign or
personal representative of the Participant, shall have any further right to or
interest in the Restricted Stock or the certificate or certificates evidencing
them. Notwithstanding the foregoing:

(a) If the employment of the Participant is terminated because of death or
Disability, the Restricted Stock shall immediately vest.

(b) If the employment of the Participant terminates because of Retirement, the
Restricted Stock shall immediately vest. For this purpose, Retirement means the
Participant’s voluntary termination of employment on or after attaining age 55
and completing ten (10) years of employment with the Corporation or a Related
Corporation.

(c) Upon a Change in Control, the provisions of Section 19 of the Plan will
apply.

6. No Right of Continued Employment. Nothing contained in this Agreement or the
Plan shall confer upon the Participant any right to continue in the employment
or service of the Corporation or a Related Corporation or interfere with the
right of the Corporation or a Related Corporation to terminate the Participant’s
employment or service at any time.

 

2



--------------------------------------------------------------------------------

7. Nontransferability of Restricted Stock. The Restricted Stock shall not be
transferable until it has become vested.

8. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle the Participant to a fractional share,
such fractional share shall be disregarded.

9. Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the Restricted Stock or any related or similar rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations or agreements. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective executors,
administrators, next-of-kin, successors and assigns.

10. Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state.

11. Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. The waiver by the Corporation of a breach of any provision of
the Agreement by the Participant shall not operate or be construed as a waiver
of any subsequent breach by the Participant.

12. Withholding. The Participant acknowledges that the Corporation shall require
the Participant to pay the Corporation the amount of any federal, state, local
or other tax or other amount required by any governmental authority to be
withheld and paid over by the Corporation to such authority for the account of
the Participant, and the Participant agrees, as a condition to the grant of the
Restricted Stock, to satisfy such obligations.

13. Section 409A of the Code. If any provision of the Plan or this Agreement
would result in the Participant becoming subject to any penalty under
Section 409(A) of the Code, any rights of the Participant or authority of the
Corporation with respect to the Restricted Stock shall be automatically modified
and limited to the extent necessary to avoid the imposition of such penalty.

14. Administration. The authority to construe and interpret this Agreement and
the Plan and to administer all aspects of the Plan shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement is
final and binding.

15. Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notices shall be directed, if to the
Participant, at the Participant’s address indicated by the Corporation’s
records, or if to the Corporation, at the Corporation’s principal office.

 

3



--------------------------------------------------------------------------------

16. Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

17. Other Restrictions. The Corporation may impose such restrictions on the
vesting of the Restricted Stock as it may deem advisable, including without
limitation restrictions under the federal securities laws, the requirements of
any stock exchange or similar organization and any blue sky or state securities
laws applicable to such shares. Notwithstanding any other provision in the Plan
or the Agreement to the contrary, the Corporation shall not be obligated to vest
or deliver the Restricted Stock, to make any other distribution of benefits; or
to take any other action, unless such vesting, delivery, distribution or action
is in compliance with all applicable laws, rules and regulations (including but
not limited to the requirements of the Securities Act).

 

4